                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     NOEL RAY SMITH,                               Case No. 19-cv-00019-WHO (PR)

                                   8
                                                       Plaintiff,                      ORDER DISMISSING THE
                                                                                       COMPLAINT WITH LEAVE TO
                                   9
                                                 v.                                    AMEND
                                  10     A. STEIBER, et al.,

                                  11
                                                       Defendants.                     Dkt. Nos. 20 and 29

                                  12
Northern District of California
 United States District Court




                                  13                                       INTRODUCTION
                                  14          This federal civil rights suit is DISMISSED with leave to amend upon defendants’
                                  15   Rule 12(b)(6) motion because plaintiff Noel Ray Smith has failed to state a claim for relief.
                                  16   Denial of two kosher meals, neither of which Smith ordered, did not violate his
                                  17   constitutional and statutory rights. Any amended complaint shall be filed on or before
                                  18   January 20, 2020.
                                  19                                        BACKGROUND
                                  20          These factual allegations are based on Smith’s complaint and are assumed as true
                                  21   for purposes of this order. Smith alleges that on April 17 and 18, 2017, there were two
                                  22   Kosher for Passover meals remaining on the food cart that would be either be discarded or
                                  23   given to employees, he was the last inmate in line to be served, and yet Ramirez, a
                                  24   correctional officer at CTF-Soledad, refused to allow him kosher dinners. (Compl., Dkt.
                                  25   No. 1 at 3.)
                                  26          Smith has not alleged that he ordered a Kosher meal or was entitled to one as a
                                  27   religious diet. As defendants point out, “This is not a case where a religious meal was
                                  28   ordered for an inmate, and then later denied.” (Mot. to Dismiss (MTD), Dkt. No. 20 at
                                   1   10.) Instead, Smith asked whether he could have “one of the extra meals.” (Compl., Dkt.
                                   2   No. 1 at 3.) Ramirez declined the request, saying “No, I don’t care if there are extra, the
                                   3   rules are the rules.” (Id. at 3.)
                                   4          Smith’s grievance regarding the matter was denied by defendant A. Steiber. His
                                   5   “request to re-evaluate memo distribution has been denied due to the fact that no current
                                   6   policies are in violation.” (Id. at 5.) The memo in question was written, Smith alleges, by
                                   7   K. Allison, Director of the Division of Adult Services. (Id.) The memo’s contents are at
                                   8   this point unknown, but Smith alleges Allison’s memo was responsible for Ramirez’s
                                   9   denial of the kosher meals. (Id.)
                                  10          Smith alleges defendants violated his free exercise and due process rights, as well as
                                  11   his statutory rights under RLUIPA (Religious Land Use and Institutionalized Persons Act,
                                  12   42 U.S.C. § 2000cc).
Northern District of California
 United States District Court




                                  13                                           DISCUSSION
                                  14   A.     Standard of Review
                                  15          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) should be
                                  16   granted if the complaint does not proffer “enough facts to state a claim for relief that is
                                  17   plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                  18   Dismissal is appropriate also when pleadings show a “lack of cognizable legal theory,” or
                                  19   “the absence of sufficient facts alleged under a cognizable legal theory,” Balistreri v.
                                  20   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990) (citation omitted), or when an
                                  21   affirmative defense is premised on facts alleged in the complaint, Scott v. Kuhlmann, 746
                                  22   F.2d 1377, 1378 (9th Cir. 1994).
                                  23   B.     Legal Claims
                                  24           The right to exercise religious practices and beliefs under the First Amendment
                                  25   includes “the right to be provided with food sufficient to sustain [prisoners] in good health
                                  26   that satisfies the dietary laws of their religion.” McElyea v. Babbitt, 833 F.2d 196, 198
                                  27   (9th Cir. 1987) (citation omitted). In order to establish a free exercise of religion violation,
                                  28   a prisoner must show that a prison official burdened the practice of his religion without
                                                                                      2
                                   1   any justification reasonably related to legitimate penological interests. See Shakur v.
                                   2   Schriro, 514 F.3d 878, 883-84 (9th Cir. 2008). RLUIPA claims are judged under the same
                                   3   standard. International Church of Foursquare Gospel v. City of San Leandro, 673 F.3d
                                   4   1059, 1067 (9th Cir. 2011).
                                   5          Smith has not alleged that he was entitled to a Kosher meal. But even if he was,
                                   6   missing two kosher meals does not constitute a burden sufficient to violate his First
                                   7   Amendment or RLUIPA rights. Other courts have come to the same conclusion on similar
                                   8   facts. Wilson v. Juaregui, No. 17-cv-04003-CRB (PR), 2019 WL 1559195, at *3 (N.D.
                                   9   Cal. Apr. 10, 2019) (missing four kosher meals “was de minimis and not a substantial
                                  10   burden on plaintiff’s practice of his religion”); Ahdom v. Etchebehere, No. 1:13-cv-01623-
                                  11   DAD-GSA, 2017 WL 8793335, at *1 (E.D. Cal. Dec. 12, 2017) (missing one day of
                                  12   Ramadan meals was not a substantial burden on plaintiff’s practice of his religion);
Northern District of California
 United States District Court




                                  13   McKenzie v. Ellis, No. 10-cv-1490-LAB (AJB), 2012 WL 4050297, at *5 (S.D. Cal. Sept.
                                  14   13, 2012) (a four-day denial of a religious diet because of alleged wrongdoing by jailors
                                  15   did not “substantially burden” plaintiff’s religious practice); and Rapier v. Harris, 172
                                  16   F.3d 999, 1006 n.4 (7th Cir. 1999) (the unavailability of pork-free meals on three
                                  17   occasions out of a total of 810 meals was not “an impermissible burden on [plaintiff’s] free
                                  18   exercise of religion”). Accordingly, Smith’s First Amendment and RLUIPA claims are
                                  19   DISMISSED without leave to amend.
                                  20          Smith’s due process claim also fails to state a claim for relief. To assert a due
                                  21   process interest, there must be a “legitimate claim of entitlement to it.” Board of Regents
                                  22   of State Colleges v. Roth, 408 U.S. 564, 577 (1972). Smith has not alleged that he had any
                                  23   legitimate claim of entitlement in receiving the kosher meals. The record shows that the
                                  24   contrary was true. The meals were extras, left over after the prisoners who had ordered
                                  25   kosher meals had been served. Smith’s due process claim is DISMISSED with leave to
                                  26   amend. In the amended complaint, Smith must allege facts showing he had a legitimate
                                  27   claim of entitlement to those meals.
                                  28
                                                                                     3
                                   1                                  MOTION FOR COUNSEL
                                   2          Smith’s second motion for the appointment of counsel will be denied. His first
                                   3   motion was denied because this case does not present legally or factually complex issues,
                                   4   not because of his pleadings were unintelligible. (Dkt. No. 29.)
                                   5          Smith renews his motion on grounds that he has been adjudged “mentally disabled,”
                                   6   “incompetent,” and “a danger to myself and others” by the state court and by the CDCR.
                                   7   (Second Motion for Counsel, Dkt. No. 29 at 2.) Since July 31, 2018, he has been subject
                                   8   to an order “authorizing involuntary administration of psychiatric medication” pursuant to
                                   9   California Penal Code § 2602. (Id.; Defendants’ Response to Plaintiff’s Amended Motion
                                  10   for Order to Appoint Counsel, Dkt. No. 30-1 at 4.) However, the record indicates that he is
                                  11   competent to litigate this suit. His filings, including the renewed motion for counsel, are
                                  12   clear and well-reasoned. His motion is DENIED.
Northern District of California
 United States District Court




                                  13                                         CONCLUSION
                                  14          Defendants’ motion to dismiss is GRANTED. The complaint is DISMISSED with
                                  15   leave to file on or before January 21, 2020 an amended complaint regarding the due
                                  16   process claim. Smith’s free exercise and RLUIPA claims are DISMISSED without leave
                                  17   to amend. Smith’s motion for the appointment of counsel is DENIED.
                                  18          The amended complaint must appear on this Court’s form and include the caption
                                  19   and civil case number used in this order (19-00019 WHO (PR)) and the words FIRST
                                  20   AMENDED COMPLAINT on the first page. Because an amended complaint completely
                                  21   replaces the previous complaints, plaintiff must include in his amended complaint all the
                                  22   claims he wishes to present and all of the defendants he wishes to sue. See Ferdik v.
                                  23   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate material from
                                  24   the prior complaint by reference.
                                  25

                                  26
                                  27

                                  28
                                                                                     4
                                   1        The Clerk shall terminate all pending motions.
                                   2   IT IS SO ORDERED.
                                   3   Dated: December 12, 2019
                                                                                     _________________________
                                   4
                                                                                     WILLIAM H. ORRICK
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 5
